169 F.3d 1378
79 Fair Empl.Prac.Cas. (BNA) 1408, 9 A.D. Cases 451,12 Fla. L. Weekly Fed. C 646
Red MENDOZA, Plaintiff-Appellant,v.BORDEN, INC., d.b.a. Borden's Dairy, Defendant-Appellee.
No. 97-5121.
United States Court of Appeals,Eleventh Circuit.
March 19, 1999.

Ronald Renzy, Wallberg & Renzy, P.A., Hollywood, FL, for Plaintiff-Appellant.
Wesley Robert Parsons, Adorno & Zeder, PA, Miami, FL, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 96-1082-CV-LCN), Lenore C. Nesbitt, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC (Opinion October 28, 1998, 11th Cir., 158 F.3d 1171).
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.